Citation Nr: 0016283	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97- 32 485A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a February 
21, 1955 Board decision which denied increased ratings for 
service-connected residuals of a shell fragment wound of the 
right arm and a right hip disability.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
October 1951.

This matter comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a 
February 21, 1955 Board decision which denied increased 
ratings for service-connected disabilities.  It is contended 
on behalf of and by the moving party that there was CUE in 
the Board's failure to assign a rating commensurate with 
severe impairment of a service-connected right arm 
disability, and in the Board's denial of an increased rating 
for a right hip disability.  

The Board notes that, while the Board's February 21, 1955 
decision included the matter of increased ratings for: 
anxiety reaction with manifestation of tinnitus; right 
inguinal hernia; superficial shrapnel scar of the right 
lateral chest; deafness; and fungus infection of the feet; 
the moving party has not raised a claim of CUE with regard to 
those ratings.  Only those issues specifically identified by 
the moving party motion is considered for CUE.  See 38 C.F.R. 
§ 20.1404(a) (1999).
 

FINDINGS OF FACT

1.  In a February 21, 1955 decision, the Board denied 
entitlement to a combined disability rating in excess of 50 
percent for service-connected disabilities, to include a 10 
percent rating for shrapnel scars of the right arm and a 10 
percent rating for shrapnel scars of the right hip, on the 
basis that the applicable schedular provisions did not 
warrant an increased rating according to the evidence of 
record. 

2.  The Board's decision of February 21, 1955 was not 
undebatably erroneous.


CONCLUSION OF LAW

The February 21, 1955 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection effective October 
1951, for shrapnel scars of the right arm involving Group VII 
muscles, major, with fractures of the radius and ulna, and 
shrapnel scars of the right hip region, Group XII muscles.  
The right arm disability was assigned a 30 percent rating and 
the right hip disability was assigned a 10 percent rating.  
The rating decision noted that there "were two simple 
fractures in the right arm (ulna and radius)[,]" and that 
there were one centimeter wounds to the hip and chest with 
fragments retained.  There was no nerve, artery, or pleural 
cavity involvement.  

In April 1954, the veteran was afforded a VA examination.  
There was no evidence of neurological change or atrophy of 
the right upper extremity and range of motion was normal.  
The right lower extremity was likewise without weakness or 
atrophy, and the right hip had full range of motion.  In June 
1954, the RO reduced the rating assigned to the right arm 
disability under Diagnostic Code 5307 (which referred to 
Group VII muscle injuries) to 10 percent, and denied a rating 
in excess of 10 percent for the right hip disability under 
Diagnostic Code 5314.  The right hip disability was evaluated 
under Group XIV muscle injuries (anterior thigh group), 
rather than Group XII (anterior muscles of the leg).  The RO 
noted that the decision was a reconstructed rating because 
the veteran's claims file had been destroyed by fire in 
November 1953.  The veteran appealed this decision to the 
Board.    

In February 1955, the Board denied the veteran's appeal.  The 
Board noted the findings of the April 1954 VA examination 
report and indicated that the Board Members had "reviewed of 
all of the clinical and other data relating to the degree of 
disability resulting from the wound residuals and other 
service-connected conditions."  The Board found that ratings 
in excess of the combined disability rating of 50 percent 
that was presently assigned, were not warranted under the 
"applicable Schedular provisions" of the 1945 Schedule for 
Rating Disabilities.  

According to the Schedule in effect at that time, under 
Diagnostic Code 5307, a 30 percent rating was indicative of 
moderately severe impairment of Group VII muscles of the 
major forearm and hand, while a 10 percent rating was 
indicative of moderate impairment of the major forearm and 
hand muscles.  A slight impairment was not compensable.  
Also, under Diagnostic Code 5312, a moderately severe 
impairment of anterior muscles of the leg (Group XII) 
warranted a 20 percent rating, and a 10 percent rating was 
warranted for moderate impairment while under Diagnostic Code 
5314 (Group XIV), a 30 percent rating was warranted for 
moderately severe impairment of the anterior thigh group 
muscles, and a 10 percent rating was indicative of moderate 
impairment.  See Schedule for Rating Disabilities (1945).

According to the Schedule with regard to muscle injury, a 
moderate disability was reflective of a through and through 
or deep penetrating wound of relatively short track with 
objective findings of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  In contrast, a 
moderately severe disability was reflective of a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Objective findings included 
moderate loss of deep fascia to palpation or moderate loss of 
muscle substance or moderate loss of normal firm resistance 
of muscles compared with sound side.  See Schedule for Rating 
Disabilities, pp. 18-19, 44-48 (1945).  

The veteran asserts that the Board was in error in February 
1955 for failing to consider the provisions of 38 C.F.R. 
§ 4.72 with regard to his right arm.  The veteran maintains 
that it was clearly and unmistakably erroneous to not assign 
a rating commensurate with a severe disability of Group VII 
muscle injury with compound comminuted fracture of the right 
arm.  He also asserts that the rating assigned to the right 
hip was erroneous and should have been 20 percent based upon 
combined muscle groups.  

Pursuant to 38 U.S.C.§ 7111 (West 1991 & Supp. 1999), the 
Board has recently been granted the authority to revise a 
prior decision of the Board on the grounds of CUE.  A claim 
requesting review under this new statute may be filed at any 
time after the underlying decision is made.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400 (1999).  The Board's new authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400; 
VAOPGCPREC 1-98. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements of an allegation of CUE.  The Board has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  
In the implementing regulation, 38 C.F.R. § 20.1403, CUE is 
defined as:

(a) A very specific and rare kind of error, of 
fact or law, that when called to the attention 
of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) The record to be reviewed for clear and 
unmistakable error in a prior Board decision 
must be based on the record and the law that 
existed when that decision was made.  (2) For a 
Board decision issued on or after July 21, 1992, 
the record to be reviewed includes relevant 
documents possessed by VA not later than 90 days 
before such record was transferred to the Board 
for review in reaching that decision, provided 
that the documents could reasonably be expected 
to be part of the record.  

(c) To warrant revision of a Board decision on 
the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different 
result would have ensued, the error complained 
of cannot be clear and unmistakable.

(d) Examples of situations that are not CUE are: 
(1) Changed diagnosis - a new medical diagnosis 
that "corrects" an earlier diagnosis 
considered in a Board decision; (2) Duty to 
assist - the Secretary's failure to fulfill the 
duty to assist; (3) Evaluation of evidence - a 
disagreement as to how the facts were weighed or 
evaluated. 

(e) CUE does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.  

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). 

In reviewing the applicable schedular criteria and pertinent 
regulations, the Board finds that the moving party has not 
demonstrated that the February 21, 1955 Board decision 
contains CUE.  The February 1995 Board decision reflects 
consideration of the evidence of record, including service 
medical records and VA examination reports, and a statement 
as to why the evidence did not support ratings in excess of 
those assigned by the June 1954 RO decision.  While the Board 
did not recount its review of each individual rating, the 
Board did state that the combined disability rating was 
appropriate, and the failure to discuss each rating was not 
CUE because it would not have manifestly changed the outcome 
of the decision had the Board elaborated further.  There was, 
as the Board noted, no clinical evidence or "other data" to 
show that the veteran's right arm disability or right hip 
disability was of more than a moderate degree, which is a 
clear indication that the Board considered all of the 
evidence of record and found that it was weighted against 
increased ratings.

It is asserted on behalf of the moving party that 38 C.F.R. 
§ 4.72 was incorrectly applied.  As the schedule was not 
codified until 1964, the representative's arguments will be 
considered in the context of the 1945 Schedule for Rating 
Disabilities which was extant and applicable in February 
1955.  The veteran's assertion that a "compound comminuted 
fracture" with muscle damage establishes severe muscle 
injury is correct, even under the 1945 rating schedule.  
However, the veteran's service medical records clearly 
reflect a change in his diagnosis to show that any fracture 
of the right arm was at most, "simple," without indication 
of muscle damage.  As the Board noted in its decision, X-ray 
studies of the veteran's right elbow and lower humerus during 
service revealed no evidence of bone or joint pathology.  

Thus, the moving party's assertions in the instant case 
reflect a dispute with the Board's consideration of the 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  Clearly such a dispute does not rise 
to the level of mistake anticipated by the statute.  38 
C.F.R. § 20.1403(d).  There is no evidence of an undebateable 
error in the February 21, 1955 Board decision. 

The RO decision that was the subject of the Board's 1955 
decision reduced the rating for the veteran's service-
connected residuals of a fracture of the right arm from 30 
percent to 10 percent.  The Board is cognizant of the fact 
that, in a rating reduction case, the law in effect at the 
time required the Board to discuss whether there was a change 
in the physical condition of the right arm disability, and 
that it was error for the Board's failure to do so.  See 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1009(e); effective January 25, 1936 to 
December 31, 1957.  However, this was not clear and 
unmistakable error because it does not compel the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).  Failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id., at 
44.  The medical evidence of record did in fact show a 
physical change; as noted above, it was initially reported 
that the veteran had sustained simple fractures of the right 
radius and ulna but, when he was examined in April 1954, an 
X-ray examination was normal, and it was noted in the 
examination report that the veteran had stated that, due to 
the original amount of swelling about the elbow when he was 
evacuated, he was erroneously diagnosed as having a fracture 
of the elbow.  The  grant of the 30 percent rating was in 
large part because of the two fractures, and the latter 
evidence indicated that there were no such fractures.  Thus, 
there was clear medical evidence of a physical change.  The 
relevant medical evidence on file at that time supported the 
Board's finding that the criteria for a rating in excess of 
10 percent for residuals of a shell fragment wound of the 
right arm were not met.  The medical evidence also supported 
the Board's finding that the schedular criteria for a rating 
in excess of 10 percent for residuals of a shell fragment 
wound of the right hip.
 
Accordingly, the moving party has failed to provide a basis 
to conclude that the 1955 Board decision contained CUE, 
within the meaning of the cited legal authority.  
ORDER

The motion for revision of the February 21, 1955 Board 
decision on the grounds of CUE is denied.



		
	R. F. WILLIAMS 
Member, Board of Veterans' Appeals


 


